Case 2:20-cv-02846-CBM-KK Document 70 Filed 03/11/21 Page 1 of 1 Page ID #:1033


                                                            JS-6
  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    KENNETH W. MILLS,                          Case No. CV 20-2846-CBM (KK)
 11                              Plaintiff,
 12                        v.                     JUDGMENT
 13    STATE OF CALIFORNIA, ET AL.,
 14                              Defendant(s).
 15
 16
 17         Pursuant to the Order (1) Reopening Action to Consider Additional Objections
 18   to Report and Recommendation and (2) Accepting Findings and Recommendation of
 19   United States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
 21   without leave to amend.
 22
 23   Dated: MARCH 11, 2021
 24
                                              HON. CONSUELO B. MARSHALL
 25                                           United States District Judge
 26
 27
 28
